DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-16 are pending, with claims 1-16 being examined and no claims deemed withdrawn.

Allowable Subject Matter
Claims 1-16 are allowed.

Statement of Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments, see Remarks pages 2-7, filed 02/01/2022 have been fully considered and are persuasive. The prior art of record does not disclose an insulating layer physically separate from the plurality of plasmonic nanostructures, the insulating layer electrically isolating the plasmonic nanostructures from the two metal contacts. Applicant’s argument, see Remarks page 4, that the prior art of record, Zhang et al. “Silicon nanowire biosensor for highly sensitive and rapid detection of Dengue virus” Sensors and Actuators B 146 (2010) 138–144, as cited in Office Action mailed 09/01/2021, hereinafter Zhang discloses a passivation layer (Figure 1) formed of Si3N4/SiO2 (p. 139, second column, section 2.2, first full paragraph), but does not electrically isolate the two metal contacts from the plasmonic nanostructures as the silicon nanowires allow electrical conduction (Figure 1) is found to be persuasive as electrically isolating the plasmonic nanostructures from the two metal contacts would prevent the sensor of Zhang from functioning. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quocan B Vo whose telephone number is (571)272-8990. The examiner can normally be reached Monday - Friday 7:00 - 2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Q.B.V./Examiner, Art Unit 1798     

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797